



Exhibit 10(a)


THIS INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of
___________________, 20___ (the “Effective Date”), is by and between Denbury
Resources Inc., a corporation incorporated under the Delaware General
Corporation Law (the “Company”), and ____________________(“Indemnitee”), [a
director/an officer] of the Company as of the Effective Date.
Preliminary Statements
Competent and experienced persons are becoming more reluctant to serve as
directors or officers of corporations unless they are provided with adequate
protection against claims and actions against them for their activities on
behalf, or at the request, of such corporations, generally through insurance and
indemnification.
Uncertainties in the interpretations of the statutes, regulations, laws and
public policies relating to indemnification of corporate directors and officers
are such as to make adequate, reliable assessment of the risks to which
directors and officers of such corporations may be exposed difficult,
particularly in light of the proliferation of lawsuits against directors and
officers generally.
The Board of Directors of the Company (the “Board”), based upon the collective
business experience of the directors comprising the Board, has concluded that
the continuation of present trends in litigation against corporate directors and
officers will inevitably make it more difficult for the Company to attract and
retain directors and officers of the highest degree of competence committed to
the active and effective direction and supervision of the business and affairs
of the Company and its subsidiaries and affiliates, and the operation of its and
their facilities, and the Board deems such consequences to be so detrimental to
the best interests of the Company that it has concluded that the Company should
act to provide its directors and officers with enhanced protection against
inordinate risks attendant on their positions in order to assure that the most
capable persons otherwise available will be attracted to, or will remain in,
such positions.
In connection with the foregoing, the Board has further concluded that it is not
only reasonable and prudent, but necessary, for the Company to obligate itself
contractually to indemnify to the fullest extent permitted by applicable law its
directors and certain of its officers and certain persons serving other entities
on behalf, or at the request, of the Company, and to assume, to the maximum
extent permitted by applicable law, financial responsibility for expenses and
liabilities which might be incurred by such individuals in connection with
claims lodged against them for their decisions and actions in such capacities.
Section 145(a) of the Delaware General Corporation Law (the “DGCL”), under which
the Company is incorporated, provides that a corporation shall have power to
indemnify any person who was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (other than an action by or in
the right of the corporation) by reason of the fact that the person is or was a
director or officer of the corporation, or is or was serving at the request of
the corporation as a director or officer of another corporation, partnership,
joint venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement




1



--------------------------------------------------------------------------------





actually and reasonably incurred by the person in connection with such action,
suit or proceeding if the person acted in good faith and in a manner the person
reasonably believed to be in or not opposed to the best interests of the
corporation, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the person’s conduct was unlawful. The termination
of any action, suit, or proceeding by judgment, order, settlement, conviction,
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that the person did not act in good faith and in a manner
which the person reasonably believed to be in or not opposed to the best
interests of the corporation, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that the person’s conduct was
unlawful.
In addition, Section 145(b) of the DGCL provides that a corporation shall have
power to indemnify any person who was or is a party or is threatened to be made
a party to any threatened, pending or completed action or suit by or in the
right of the corporation to procure a judgment in its favor by reason of the
fact that the person is or was a director or officer of the corporation, or is
or was serving at the request of the corporation as a director or officer of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees) actually and reasonably incurred by
the person in connection with the defense or settlement of such action or suit
if the person acted in good faith and in a manner the person reasonably believed
to be in or not opposed to the best interests of the corporation and except that
no indemnification shall be made in respect of any claim, issue or matter as to
which such person shall have been adjudged to be liable to the corporation
unless and only to the extent that the Court of Chancery or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
such person is fairly and reasonably entitled to indemnity for such expenses
which the Court of Chancery or such other court shall deem proper.
In addition, Section 145(g) of the DGCL provides that a corporation shall have
power to purchase and maintain insurance on behalf of any person who is or was a
director or officer of the corporation, or is or was serving at the request of
the corporation as a director or officer of another corporation, partnership,
joint venture, trust or other enterprise against any liability asserted against
such person and incurred by such person in any such capacity, or arising out of
such person’s status as such, whether or not the corporation would have the
power to indemnify such person against such liability under Section 145 of the
DGCL.
The Company desires to hold harmless and indemnify Indemnitee to the fullest
extent permitted or required by the provisions of the DGCL or court
interpretations thereunder as it is presently constituted and as it may be
amended from time to time; provided, however, that in the case of any amendment
to the DGCL, the Company’s obligations to hold harmless and indemnify Indemnitee
shall be changed only to the extent that such amendment to the DGCL permits or
requires the Company to provide broader indemnification rights than prior to
such amendment.
The Company desires to have Indemnitee serve or continue to serve as an officer
of the Company or at the request of the Company as a director or officer of
another corporation, partnership, joint venture, trust or other enterprise (each
a “Company Affiliate”) of which he has been or is serving, or will serve at the
request of the Company, free from undue concern for unpredictable, inappropriate
or unreasonable claims for damages by reason of his being, or




2



--------------------------------------------------------------------------------





having been, an officer of the Company or a director or officer of a Company
Affiliate or by reason of his decisions or actions on their behalf.
Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company or the Company’s Affiliates in such
aforesaid capacities on the condition that he be indemnified as provided for
herein.
Accordingly, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
1.Services to the Company. Indemnitee will serve or continue to serve as an
officer of the Company (at the will of the Company or under a separate contract,
if any such contract shall hereafter exist) or as a director or officer of a
Company Affiliate faithfully and to the best of his ability so long as he is
duly elected and/or appointed and qualified in accordance with the provisions of
the Company’s Bylaws or other applicable constitutive documents; provided,
however, that (a) Indemnitee may at any time and for any reason resign from such
position (subject to any contractual obligations which Indemnitee shall have
assumed apart from this Agreement) and (b) neither the Company nor any Company
Affiliate shall have any obligation under this Agreement to continue Indemnitee
in any such position.


2.Right to Indemnification. The Company shall, to the fullest extent permitted
by applicable law as then in effect, indemnify Indemnitee to the extent he is or
was involved in any manner (including, without limitation, as a party or a
witness) or is threatened to be made so involved in any threatened, pending or
completed investigation, claim, action, suit or proceeding (a “Proceeding”),
whether civil, criminal, administrative or investigative by reason of the fact
that Indemnitee is or was an officer of the Company, or is or was serving at the
request of the Company as a director or officer of any Company Affiliate,
against all costs, charges and expenses (including attorneys’ fees), including
an amount paid to settle an action or satisfy a judgment, reasonably incurred by
Indemnitee in connection with such Proceeding to which Indemnitee is made a
party by reason of being or having been an officer of the Company or a director
or officer of any Company Affiliate, if (a) Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in and not opposed to the best
interests of the Company, and (b) in the case of a criminal or administrative
action or proceeding, Indemnitee had no reasonable cause to believe that
Indemnitee’s conduct was unlawful; provided, that, except as provided in
Section 3(d) of this Agreement, the foregoing shall not apply to Indemnitee with
respect to any Proceeding which was commenced by Indemnitee. Such
indemnification shall include the right to receive payment in advance of any
expenses incurred by Indemnitee in connection with such Proceeding, consistent
with the provisions of applicable law as then in effect.


3.Advancement of Expenses; Procedures; Presumptions and Effect of Certain
Proceedings; Remedies. In furtherance, but not in limitation, of the foregoing
provisions, the following procedures, presumptions and remedies shall apply with
respect to advancement of expenses and the right to indemnification hereunder.


(a)Advancement of Expenses. Expenses (including attorneys’ fees) incurred by
Indemnitee in defending any civil, criminal, administrative or investigative
action, suit




3



--------------------------------------------------------------------------------





or proceeding may be paid by the Company in advance of the final disposition of
such action, suit or proceeding upon receipt of an undertaking by or on behalf
of Indemnitee to repay such amount if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company as authorized
pursuant to Section 145 of the DGCL. Such expenses (including attorneys’ fees)
incurred by Indemnitee may be so paid upon such terms and conditions, if any, as
the Company deems appropriate.


(b)Procedure for Determination of Entitlement to Indemnification.


(i)To obtain indemnification under, and pursuant to, this Agreement, Indemnitee
shall submit to the General Counsel of the Company a written request for
indemnification, including such documentation and information as is reasonably
available to Indemnitee and reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification (the “Supporting
Documentation”). The determination of Indemnitee’s entitlement to
indemnification shall be made not later than 60 days after receipt by the
General Counsel of the Company of the written request for indemnification
together with the Supporting Documentation. The General Counsel of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification.


(ii)Indemnitee’s entitlement to indemnification hereunder shall be determined in
one of the following ways (each of which shall give effect to the presumptions
set forth in Section 3(c) of this Agreement): (A) by a majority vote of the
Disinterested Directors (as defined in Section 3(e) of this Agreement), even
though less than a quorum; (B) by a committee of Disinterested Directors
designated by majority vote of Disinterested Directors, even though less than a
quorum; (C) if there are no Disinterested Directors, or if the Disinterested
Directors so direct, by Independent Counsel (as defined in Section 3(e) of this
Agreement), as selected by the Disinterested Directors as provided below, in a
written opinion; or (D) by the stockholders of the Company.


(iii)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 3(b)(ii)(C) above, a majority of the
Disinterested Directors, if any, shall select the Independent Counsel, but only
an Independent Counsel to which Indemnitee does not reasonably object. If there
shall be no Disinterested Directors, such Independent Counsel shall be selected
by a majority of the directors of the Board (the “Directors”), but only an
Independent Counsel to which the Indemnitee does not reasonably object.


(c)Presumptions and Effect of Certain Proceedings. Except as otherwise expressly
provided herein, Indemnitee shall be presumed to be entitled to indemnification
hereunder upon submission of a request for indemnification together with the
Supporting Documentation in accordance with Section 3(b)(i) above, and
thereafter the Company shall have the burden of proof to overcome that
presumption in reaching a contrary determination. In any event, if the person or
persons empowered under Section 3(b) of this Agreement to determine entitlement
to indemnification shall not have been appointed or shall not have made a
determination within 60 days after receipt by the General




4



--------------------------------------------------------------------------------





Counsel of the Company of the request therefor together with the Supporting
Documentation, Indemnitee shall be deemed to be entitled to indemnification and
Indemnitee shall be entitled to such indemnification unless the Company
establishes, as provided in the final sentence of Section 3(d)(ii) of this
Agreement, or by written opinion of Independent Counsel, that (i) Indemnitee
misrepresented or failed to disclose a material fact in making the request for
indemnification or in the Supporting Documentation or (ii) such indemnification
is prohibited by law. The termination of any Proceeding described in Section 2
of this Agreement, or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.


(d)Remedies of Indemnitee.


(i)In the event that a determination is made pursuant to Section 3(b) of this
Agreement that Indemnitee is not entitled to indemnification hereunder,
Indemnitee shall be entitled, on five days’ written notice to the General
Counsel of the Company, to receive the written report of the persons making such
determination, which report shall include the reasons and factual findings, if
any, upon which such determination was based. At his sole option, Indemnitee
shall be entitled to seek an adjudication of his entitlement to such
indemnification in the Court of Chancery.


(ii)If a determination shall have been made, or deemed to have been made,
pursuant to Section 3(b) or (c) of this Agreement, that Indemnitee is entitled
to indemnification, the Company shall be obligated to pay the amount
constituting such indemnification within five days after such determination has
been made, or deemed to have been made, and the Company shall be conclusively
bound by such determination unless the Company establishes, as provided in the
final sentence of this Section 3(d)(ii), that (A) Indemnitee misrepresented or
failed to disclose a material fact in making the request for indemnification or
in the Supporting Documentation or (B) such indemnification is prohibited by
law. If (x) advancement of expenses is not timely made pursuant to Section 3(a)
of this Agreement or (y) payment of indemnification is not made within five days
after a determination of entitlement to indemnification has been made or deemed
to have been made pursuant to Section 3(b) or (c) of this Agreement, Indemnitee
shall be entitled to seek judicial enforcement of the Company’s obligation to
pay to Indemnitee such advancement of expenses or indemnification.
Notwithstanding the foregoing, the Company may bring an action, in the Court of
Chancery, contesting the right of Indemnitee to receive indemnification
hereunder due to the occurrence of an event described in subclause (A) or (B) of
this Section 3(d) (a “Disqualifying Event”); provided however, that in any such
action the Company shall have the burden of proving the occurrence of such
Disqualifying Event.


(iii)The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 3(d) that the procedures and




5



--------------------------------------------------------------------------------





presumptions of this Section 3 are not valid, binding and enforceable, and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.


(iv)If Indemnitee, pursuant to this Section 3(d), seeks a judicial adjudication
to enforce his rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company against, any expenses actually and reasonably
incurred by Indemnitee if Indemnitee prevails in such judicial adjudication. If
it shall be determined in such judicial adjudication that Indemnitee is entitled
to receive part but not all of the indemnification or advancement of expenses
sought, the expenses incurred by Indemnitee in connection with such judicial
adjudication shall be prorated accordingly.


(e)Definitions. For purposes of this Section 3:


“Disinterested Director” means a Director who is not or was not a party to the
Proceeding in respect of which indemnification is sought by Indemnitee.
“Independent Counsel” means a law firm or a member of a law firm that neither
presently is, nor in the past five years has been, retained to represent
(a) (i) the Company, its officers, directors or holders of more than 10% of the
Company’s issued and outstanding equity securities, or (ii) Indemnitee, in each
case in any matter material to any such party or (b) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing under the
law of Delaware, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights hereunder.
4.Other Rights to Indemnification. The indemnification and advancement of costs
and expenses (including attorneys’ fees and disbursements) provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may now or in the future be entitled under any provision of applicable law, the
Certificate of Incorporation or Bylaws of the Company, or any other agreement or
any vote of Directors or shareholders or otherwise, whether as to action in his
official capacity or in another capacity while occupying any of the positions or
having any of the relationships referred to in Section 1 of this Agreement.


5.Duration of Agreement.


(a)This Agreement shall be effective from and after the Effective Date, and
shall continue until and terminate upon the later of (i) the tenth anniversary
after Indemnitee has ceased to occupy any of the positions or have any of the
relationships described in Section 1 of this Agreement or (ii) (A) the final
termination or resolution of all Proceedings with respect to Indemnitee
commenced during such l0-year period and (B) either (x) receipt by Indemnitee of
the indemnification to which he is entitled hereunder with respect thereto or
(y) a final adjudication or binding arbitration that Indemnitee is not entitled
to any further indemnification with respect thereto, as the case may be.






6



--------------------------------------------------------------------------------





(b)This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of Indemnitee and his heirs, devisees,
executors, administrators or other legal representatives.


6.Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable under any particular circumstances or
for any reason whatsoever (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, all other
portions of any Section, paragraph or clause of this Agreement that contains any
provision that has been found to be invalid, illegal or unenforceable), or the
validity, legality or enforceability under any other circumstances shall not in
any way be affected or impaired thereby and (b) to the fullest extent possible
consistent with applicable law, the provisions of this Agreement (including,
without limitation, all other portions of any Section, paragraph or clause of
this Agreement that contains any such provision that has been found to be
invalid, illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be deemed revised and shall be construed so as to give
effect to the intent manifested by this Agreement (including the provision held
invalid, illegal or unenforceable).


7.Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement. Facsimiles and
counterparts executed by electronic signature shall be effective as originals.


8.Gender Neutral. Whenever the context requires herein, the gender of all words
used herein shall include the masculine, feminine, and neuter, and the number of
all words shall include the singular and plural.


9.Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.


10.Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.


11.Notification and Defense of Claim. Indemnitee agrees to notify the General
Counsel of the Company promptly in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter which may be subject to indemnification hereunder,
whether civil, criminal, administrative or investigative; provided, however,
that the failure of Indemnitee to give such notice to the General Counsel of the
Company shall not adversely affect Indemnitee’s rights under this Agreement
except to the extent the Company shall have been materially prejudiced as a
direct result of such failure. Nothing in this Agreement shall constitute a
waiver of the Company’s right to seek




7



--------------------------------------------------------------------------------





participation at its own expense in any Proceeding which may give rise to
indemnification hereunder.


12.Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed or (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, in either case:


(a)if to Indemnitee, at the address indicated on the signature page hereof, and


(b)if to the Company:


Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention: General Counsel


or to such other address as may have been furnished to either party by the other
party in accordance with this Section 12.
13.Governing Law. The parties hereto agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
[Remainder of Page Intentionally Left Blank]










8



--------------------------------------------------------------------------------





 
 
DENBURY RESOURCES INC.
 
 
 
 
 
 
By:
 
 
 
Name:
James S. Matthews
 
 
Title:
Executive Vice President,
Chief Administrative Officer,
General Counsel and Secretary



 
 
INDEMNITEE:
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Address:
 







9



--------------------------------------------------------------------------------






 
 
 
DENBURY RESOURCES INC.
 
 
 
 
 
 
By:
 
 
 
Name:
James S. Matthews
 
 
Title:
Executive Vice President and General Counsel



 
 
 
INDEMNITEE:
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 







[Signature Page]